Citation Nr: 1140620	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-31 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sciatica.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May to September 1972.  He had subsequent service in the U.S. Army Reserve.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In June 2011, the appellant testified at a Board videoconference hearing.  

The appellant was originally represented in this appeal by the National Association of County Veterans Service Officers.  At his June 2011 hearing, however, the appellant indicated that he wished to revoke his power of attorney in favor of that organization and obtain new representation.  A power of attorney may be revoked by a claimant at any time.  See 38 C.F.R. § 14.631(f)(2) (2011).  In order to appoint a new representative, however, a valid power of attorney, executed on either VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," or VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative," is required.  38 C.F.R. § 14.631(a) (2011).  The record currently before the Board contains no indication that the appellant has obtained new representation.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The appellant seeks service connection for a low back disability with sciatica and peripheral neuropathy of the lower extremities.  He contends that while participating in Advanced Individual Training (AIT) in 1972, he injured his low back when he fell backwards over a portable water tank.  The appellant contends that since that time, he has recurrent problems with his low back, including pain radiating to his lower extremities, worsening in recent years.  

After reviewing the record, the Board concludes that additional evidentiary development is necessary prior to further appellate consideration.  

First, at his June 2011 Board hearing, the appellant testified that after his discharge from active duty in September 1972, he served in the Army Reserve for six years.  The record currently before the Board contains the report of an April 1976 periodic physical examination conducted in connection with the appellant's Reserve service.  It is unclear, however, whether additional service treatment and personnel records are available.  This avenue of development must therefore be investigated on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011) (providing that VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including service treatment records).  

Second, at his June 2011 Board hearing, the appellant testified that in approximately 1974, not long after his separation from service, he was offered a job at Cameron Iron Works in Houston, Texas.  As a precondition to employment, the appellant was required to undergo a medical examination.  The examination, which included X-ray studies, revealed a low back disability and the job offer was withdrawn.  Because a report of this physical examination would be relevant to the appellant's claim, reasonable efforts must be made to obtain it in accordance with 38 C.F.R. § 3.159(c)(1).

Third, the Board notes that in April 2009, VA received a compact disc (CD) from the Social Security Administration apparently containing records associated with the appellant's application for disability benefits from that agency.  These records, however, have not been converted to hardcopy form for inclusion in the record, as required.  This should be accomplished on remand.  

Finally, the Board notes that VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.  

The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is low, one which may be satisfied by evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The appellant has credibly testified to injuring his low back during AIT in 1972, when he fell backwards over a portable water tank.  He reports that he has experienced recurrent problems with his back, including radiating pain to his lower extremities, since that time.  In support of his claim, the appellant has also submitted statements from his spouse and siblings supporting his recollections.  The record on appeal also contains post-service clinical records containing diagnoses of lumbar disc disease with radiculopathy, as well as polyneuropathy.  Given this evidence, an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and provide him with the opportunity to appoint a new representative.  He should be furnished with the appropriate forms (e.g. VA 21-22) should he elect to do so.  

2.  The RO should contact the appropriate repository of records and request service treatment and personnel records pertaining to the appellant's service in the U.S. Army Reserve beginning in September 1972.  

3.  After obtaining the necessary authorization from the appellant, the RO should contact Cameron Iron Works in Houston, Texas, and request relevant records pertaining to the appellant, including a report of the physical examination conducted in 1974 in connection with the appellant's offer of employment at that company.  

4.  A hard copy of the records provided by the Social Security Administration to VA on CD should be associated with the claims file. 

5.  After the above records, if any, have been associated with the record, but in any event, the appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of any current low back disability, sciatica, and peripheral neuropathy.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any low back disability, sciatica, and peripheral neuropathy identified on examination is causally related to the appellant's active service or any incident therein, including his reported 1972 back injury.  In providing such opinion, the examiner must presume that the statements of the appellant to the effect that he sustained a low back injury in 1972 are credible. 

6.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims, considering all the evidence of record.  If the claim remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case and an opportunity to respond. 

The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


